UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7140



ASHANN-RA, a/k/a Christopher Dozier,

                                            Petitioner - Appellant,

          versus


RONALD ANGELONE, Director of Virginia Depart-
ment of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leone M. Brinkema, District
Judge. (CA-99-54)


Submitted:   February 8, 2000             Decided:   August 14, 2000


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ashann-Ra, Appellant Pro Se. Pamela Anne Sargent, Assistant Attor-
ney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ashann-Ra seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.      See Ashann-Ra v. Angelone, No. CA-99-54

(E.D. Va. July 20, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2